Title: To Thomas Jefferson from Justus Erich Bollmann, 23 December 1805
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                  
                     Sir,
                     New york Decemb. 23d. 1805
                  
                  I have to acknowledge the Reception of Your Excellency’s letter of the 5th Instant and to express my Thanks for the friendly Contents of it. The Experience of so much unmerited Kindness can have no other Tendency than to make me feel the more desirous of finding myself in some official Relation with Your Excellency, particularly as with small Means and few Friends I find it a Task at Once extremely arduous and attended with much Anxiety and Care to support a Family by commercial Pursuits. The naval Agency at this Place is now filled—should the Complexion of the Times create an Opportunity for a similar Employment and You think me deserving of it—it would meet my Wishes.
                  Please to receive the Assurances of my Attachment and Respect
                  
                     Erich Bollmann 
                     
                  
               